DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II (the clip applier) and Species I (figures 10-11) in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that examination of new claims 27 and 28 will necessarily result in a search of non-elected claims 1-6 (Invention I) and claims 11-18 (Invention III).  This is not found persuasive.  The requirement is still deemed proper and is therefore made FINAL.
Regarding claims 1-6, those claims are drawn to a specific manufacturing method for making medical devices (clips).  However, the new corresponding limitations in claim 27 (at lines 29-36) and in claim 28 (at lines 16-23) are present within a product claim (An applier for manipulating clips).  Therefore, those specific limitations have been interpreted as product-by-process limitations1.  Ultimately, only the final product, the medical device, has been searched and not the entire production method.
Regarding claims 11-18, the cartridge of those claims contains more specific limitations (especially at lines 1-5 of claim 11) than the corresponding limitations in claim 27 (at lines 37-43) and in claim 28 (at lines 24-30).  Therefore, the search of claims 11-18 would be more extensive, and thus burdensome.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "said clips" in line 42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "said closed position" in line 42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "said teeth of opposing sides" in line 43.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said clips" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said closed position " in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said teeth of opposing sides " in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "wherein said applier may be used to remove" in line 31.  This appears to be an incomplete limitation.  For examination purposes, this limitation will be considered "wherein said applier may be used to remove at least one said medical device from said cartridge".  This language was taken from a similar limitation found in claim 27.
Claim 29 is also rejected because it depends from claim 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-10, 19, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasconcelos (5,104,397).  
Regarding claim 7, Vasconcelos discloses an applier for manipulating clips (forceps 10, Fig. 1, col. 3, In 33-38; hold clip 26, Fig. 1, col. 3, In 39-40), said appliers comprising: 
(a) 	a first shaft (first member 12, Fig. 1, col. 3, In 33-38) having a first pinching tip at least substantially at a first shaft tip end (jaw 14 at distal end, Fig. 1, col. 3, In 33-38), a first handle at least substantially at a first shaft handle end (handle 16 on proximal end, Fig. 1, col. 3, In 33-38), and a first shaft midpoint between said first shaft tip end and said first shaft handle end (pivot point 24 of first member 12, Fig. 1, col. 3, In 33-38); 
(b) 	a second shaft (second member 18, Fig. 1, col. 3, In 33-38) having a second pinching tip at least substantially at a second shaft tip end (jaw 20 on distal end, Fig. 1, col. 3, In 33-38), a second handle at least substantially at a second shaft handle end (handle 22 at proximal end, Fig. 1, col. 3, In 33-38), and a second shaft midpoint between said second shaft tip end and second shaft said handle end (pivot point 24 of second member 18, Fig. 1, col. 3, In 33-38); 
(c) 	a securing pivot pivotally connecting said first shaft and said second shaft at said first shaft midpoint and said second shaft midpoint (members 12 and 18 are pivotably connected together at pivot point 24, Fig. 1, col. 3, In 33-38); 
(d) 	an engageable and disengageable lock (latch mechanism, Fig. 1-2, col. 5, in 1-45), said lock substantially preventing said handles from spreading when said lock is engaged (Fig. 1, col. 5, In 1-45; engaged when projection 66 is held on shelf 40 to substantially limit the spreading of the handles); and 
(e) 	said applier having at least three stages, comprising: 
(i) 	an un-pinched stage in which said first pinching tip is relatively far from said second pinching tip, said first handle is relatively far from said second handle, and said lock is unengaged (spring members 80, 82 bias handles 16 and 22 and, thus, jaws 14 and 20 apart a predetermined distance, col. 5, In 3-7); 
(ii) 	a pinched stage in which said first pinching tip is relatively close to said second pinching tip, said first handle is relatively close to said | second handle (surgeon closes handles 16 and 22 together, col. 5, In 27-33; inherently closes the jaws 14, 20 together), and said lock is unengaged (transverse projection 66 slides along surface 36, col. 5, In 29-33; thus projection 66, shelf 40 no longer locking the handles against spreading); and 
(iii) 	a partially-pinched stage in which said first pinching tip is at an in-between distance from said second pinching tip, said first handle is at an in-between distance from said second handle (surgical assistant then proceeds to close handles 16 and 22 together to engage latch portions 30 and 60, col. 5, In 8-9), and said lock is engaged (transverse projection 66 stopped on shelf 40, col. 5, In 13-24).
Regarding claim 8, each said pinching tip being an inwardly-angled pinching tip (Fig. 1).
Regarding claim 9, the applier of Vasconcelos further comprises an expander for encouraging increasing distance between the handle of said first shaft and the handle of said second shaft (handles 16, 22 biased apart by springs 23, Fig. 1; col. 4, In 64-68).
Regarding claim 10, said engageable and disengageable lock is a two-part lock (see figures 1 and 2), a first lock part (30) associated with said first shaft and a second lock part (60) associated with said second shaft.
Regarding claim 19, Vasconcelos discloses an applier for manipulating clips (forceps 10, Fig. 1, col. 3, In 33-38; hold clip 26, Fig. 1, col. 3, In 39-40), said applier comprising: 
(a) 	a first shaft (first member 12, Fig. 1, col. 3, In 33-38) having a first pinching tip at least substantially at a first shaft tip end (jaw 14 at distal end, Fig. 1, col. 3, In 33-38), a first handle at least substantially at a first shaft handle end (handle 16 on proximal end, Fig. 1, col. 3, In 33-38), and a first shaft midpoint between said first shaft tip end and said first shaft handle end (pivot point 24 of first member 12, Fig. 1, col. 3, In 33-38); 
(b) 	a second shaft (second member 18, Fig. 1, col. 3, In 33-38) having a second pinching tip at least substantially at a second shaft tip end (jaw 20 on distal end, Fig. 1, col. 3, In 33-38), a second handle at least substantially at a second shaft handle end (handle 22 at proximal end, Fig. 1, col. 3, In 33-38), and a second shaft midpoint between said second shaft tip end and second shaft said handle end (pivot point 24 of second member 18, Fig. 1, col. 3, In 33-38); 
(c) 	a securing pivot pivotally connecting said first shaft and said second shaft at said first shaft midpoint and said second shaft midpoint (members 12 and 18 are pivotably connected together at pivot point 24, Fig. 1, col. 3, In 33-38); and 
(d) 	a limiter for limiting the distance between said first pinching tip and said second pinching tip (handles 16, 22 biased apart by springs 23, Fig. 1; col. 4, In 64-68).
Regarding claim 22, the applier of Vasconcelos further comprises an adjustable limiter (handles 16, 22 biased apart by springs 23, Fig. 1; col. 4, In 64-68; because the spring flexes it is considered "adjustable").
Regarding claim 23, the applier of Vasconcelos further comprises an expander for encouraging increasing distance between the handle of said first shaft and the handle of said second shaft (handles 16, 22 biased apart by springs 23, Fig. 1; col. 4, In 64-68), said expander attached to an end of said first handle of said first shaft and to an end of said second handle of said second shaft (examiner notes here the applier of Vasconcelos is a single instrument, therefore all components are "attached" to all other components of the applier, either directly or indirectly).
Regarding claim 24, when engaged, said lock maintains the applier in the partially- pinched stage, thereby preventing the expander from increasing distance between the handle of said first shaft and the handle of said second shaft (Fig. 1-2; engage latch portions 30, 60...projection 66 stopped on shelf 40, col. 5, In 8-9; col. 5, In 22-24).
Regarding claim 25, the applier of Vasconcelos further comprises a limiter for limiting the distance between said first pinching tip and said second pinching tip (handles 16, 22 biased apart by springs 23, Fig. 1; col. 4, In 64-68).
Regarding claim 26, the applier of Vasconcelos further comprises an adjustable limiter for limiting the distance between said first pinching tip and said second pinching tip (handles 16, 22 biased apart by springs 23, Fig. 1; col. 4, In 64-68; because the spring flexes it is considered "adjustable").
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-29 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art fails to disclose or suggest the claimed central opening located as claimed in combination with the other applier limitations outlined in claims 19 and 20.
Regarding claim 21, the prior art fails to disclose or suggest the claimed expander and limiter positioned on the shafts in the orientation outlined in the claim in combination with the other applier limitations outlined in claims 19 and 21.  
Regarding claims 27 and 28, the prior art fails to disclose or suggest the claimed combination of an applier, medical device, and cartridge that holds the clip/medical device in a closed configuration, where the applier is used to remove the clip/medical device from the cartridge.
Claim 29 is also allowable because it depends from claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of clip appliers and clip appliers combined with cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)